                                                                1 Marquis Aurbach Coffing
                                                                  Liane K. Wakayama, Esq.
                                                                2 Nevada Bar No. 11313
                                                                  10001 Park Run Drive
                                                                3 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                4 Facsimile: (702) 382-5816
                                                                  lwakayama@maclaw.com
                                                                5
                                                                  Venable LLP
                                                                6 Ralph A. Dengler, Esq.
                                                                  New York Bar No. 2796712
                                                                7 Pro Hac Vice Forthcoming
                                                                  1270 Avenue of the Americas, 24 Flr
                                                                8 New York, New York 10020
                                                                  Telephone: (212) 503-0655
                                                                9 Facsimile: (212) 307-5598
                                                                  RADengler@Venable.com
                                                               10
                                                                    Attorneys for WMM, LLC, and
                                                               11   WMM Holdings, LLC
MARQUIS AURBACH COFFING




                                                               12                            UNITED STATES DISTRICT COURT
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                                      DISTRICT OF NEVADA
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 WAG ACQUISITION, L.L.C,
                                                                                                                                  Case Number:
                                                               15                         Plaintiff,                        3:19-cv-00489-MMD-CBC
                                                               16          vs.
                                                                                                                       STIPULATION AND ORDER TO
                                                               17 DATA CONVERSIONS, INC., et al.,                     EXTEND THE TIME PERIOD TO
                                                                                                                      SUBMIT JOINT STATUS REPORT
                                                               18                         Defendants.
                                                                                                                               (FIRST REQUEST)
                                                               19
                                                               20          Pursuant to LR IA 6-1 and LR 26-4, Plaintiff WAG Acquisition, L.L.C. (“WAG”),
                                                               21 by and through its counsel of record, Allen J. Wilt, Esq. and Elizabeth J. Bassett, Esq., of the

                                                               22 law firm of Fennemore Craig, P.C. and David G. Liston, Esq.; Ronald Abramson, Esq.; Alex

                                                               23 G. Patchen, Esq.; Ari J. Jaffess, Esq.; and Mord M. Lewis, Esq., of the law firm of Liston

                                                               24 Abramson LLP; and Defendants WMM, LLC and WMM Holdings, LLC (“WMM”), by and

                                                               25 through their counsel of record, Liane K. Wakayama, Esq., of the law firm of Marquis

                                                               26 Aurbach Coffing and Ralph A. Dengler, Esq., of the law firm of Venable LLP, hereby

                                                               27 stipulate as follows:
                                                                                                             Page 1 of 2
                                                                                                                               MAC:15819-001 3875444_3 10/16/2019 4:24 PM
                                                                1         1.      Pursuant to Dkt.# 200, WAG and WMM have been working in good faith to
                                                                2 prepare and file a Joint Status Report (“JSR”), currently due on October 17, 2019.

                                                                3         2.      The parties respectfully wish to extend the time period to submit the JSR to
                                                                4 October 24, 2019, in order to fully address and potentially reconcile a number of issues in

                                                                5 the current working draft of the JSR.

                                                                6         3.      This is the first request for an extension of the JSR deadline.
                                                                7         4.      The parties agree to extend the JSR deadline to October 24, 2019.
                                                                8         IT IS SO STIPULATED.
                                                                9 Dated this 16th day of October, 2019             Dated this 16th day of October, 2019
                                                               10 MARQUIS AURBACH COFFING                          FENNEMORE CRAIG, P.C.
                                                               11
MARQUIS AURBACH COFFING




                                                                  By: /s/ Liane K. Wakayama, Esq.                  By: /s/ Allen J. Wilt, Esq.
                                                               12    Liane K. Wakayama, Esq.                          Allen J. Wilt, Esq. (SBN 4798)
                          (702) 382-0711 FAX: (702) 382-5816




                                                                     Nevada Bar No. 11313                             Elizabeth J. Bassett, Esq. (SBN 9013)
                                                               13    10001 Park Run Drive                             300 E. Second St., Suite 1510
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                     Las Vegas, Nevada 89145                          Reno, Nevada 89501
                                                               14
                                                                     and                                               and
                                                               15
                                                                     VENABLE LLP                                       LISTON ABRAMSON LLP
                                                               16    Ralph A. Dengler, Esq.                            Admitted Pro Hac Vice
                                                                     New York Bar No. 2796712                          David G. Liston, Esq.
                                                               17    Pro Hac Vice Forthcoming                          Ronald Abramson, Esq.
                                                                                                                       Alex G. Patchen, Esq.
                                                               18      Attorneys for WMM, LLC, and                     Ari J. Jaffess, Esq.
                                                                       WMM Holdings, LLC                               Mord M. Lewis, Esq.
                                                               19                                                      405 Lexington Ave., 46th Floor
                                                                                                                       New York, NY 10174
                                                               20
                                                                                                                       Attorneys for Plaintiff WAG Acquisition,
                                                               21                                                      L.L.C.
                                                               22                                             ORDER
                                                               23                                                IT IS SO ORDERED:
                                                               24

                                                               25
                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                               26
                                                                                                                 DATED: October 18, 2019
                                                               27
                                                                                                            Page 2 of 2
                                                                                                                                MAC:15819-001 3875444_3 10/16/2019 4:24 PM
